DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 and 5 - 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, it is unclear what Applicant intends by reciting that the centering element “is provided by” a connecting element; in particular the term “by” does not clearly indicate how these elements relate to each other; further, in indicating the sleeve is “for connecting” the two body parts, it is unclear if Applicant merely intends the limitation to indicate an intended purpose or a positively claimed connection between the three elements. With regard to claim 2, Examiner notes that the details of claim 1 appear to define the centering element as a separate element that is “provided by” the connecting element; however, the text of line 3 in claim 2 recites that the centering element is associated with the first body part (“formed in”) – as such, the recitations appear to be inconsistent, rendering the scope of claim 2 unclear. Claim 5, by reciting the diaphragm 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 6, 7, and 9 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palatnik et al. (USPN 6,654,621).  Palatnik et al. teach a finger oximeter arrangement (Figures 1, 2) in which an upper 4 and lower 2 portion define two movable by centering the finger in the region between the emitter and the detector while filling/enclosing part of the side space between the upper and lower portions.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muz (Figures 1, 6) teaches an arrangement to fix a sensor to a subject’s finger including a foam section having slits therein, for centering the finger relative to the sensing elements in use. Baker, Jr. (Figures 7, 8) teach a structure to hold a sensor in relation to a subject, having different portions for assisting in the alignment of the sensor relative to the finger of the patient during use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC F WINAKUR/Primary Examiner, Art Unit 3791